Citation Nr: 1453093	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-00 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to nonservice-connected death pension. 

2.  Entitlement to accrued benefits. 

3.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had active military service from October 27, 1972 to November 29, 1972.  He died in May 2007 and the appellant is his surviving spouse.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a September 2014 letter, the appellant was informed that she had been scheduled for her requested Board hearing before a Veterans Law Judge sitting at the RO in October 2014.  A review of the Veterans Appeals Control and Locator System reveals that the appellant failed to attend her scheduled Board hearing.  Therefore, her request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014). 

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless electronic claims processing systems.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have at least 90 days of active service during a period of war.

2.  At the time of the Veteran's death in May 2007, service connection was not in effect for any disability. 

3.  The Veteran had no claims for VA benefits pending at the time of his death in May 2007.


CONCLUSIONS OF LAW

1.  The criteria for nonservice-connected death pension benefits are not met. 38 U.S.C.A. § 1541 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).

2.  The criteria for accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2014); 38 C.F.R. § 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  However, as in the present case, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004). Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist for the issues decided herein.

II.  Analysis

Nonservice-Connected Death Pension 

Death pension is a benefit payable to a Veteran's surviving spouse because of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  Basic entitlement exists if: (i) the Veteran served for 90 days or more during a period of war; was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; served for a period of 90 consecutive days or more when such period began or ended during a period of war; or served for an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4).  

In the instant case, the record reflects that the Veteran served on active duty from October 27, 1972 to November 29, 1972.  While such is considered to be during a period of war as defined by 38 C.F.R. § 3.2(f), it is not for a period of 90 days.  Moreover, at the time of the Veteran's death in May 2007, service connection was not in effect for any disability.

Accordingly, there is no basis under which nonservice-connected death pension  may be granted.  The facts of this case are not in dispute and the law is dispositive.  Therefore, the claim of entitlement to nonservice-connected death pension must be denied based on the absence of legal merit.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Accrued Benefits

When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although the appellant's claim for accrued benefits is separate from the claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

The statute concerning accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in May 2007 and, as such, the amended provisions are inapplicable.  

The record fails to reflect that the Veteran filed a claim for any VA benefit during his lifetime.  As such, there is no evidence that the Veteran had a claim for VA benefits pending on the date of his death in May 2007 that had not been finally adjudicated by VA.  Therefore, there is no basis under which accrued benefits may be granted.

Accordingly, there is no basis under which accrued benefits may be granted.  The facts of this case are not in dispute and the law is dispositive.  Therefore, the claim of entitlement to accrued benefits must be denied based on the absence of legal merit.  Sabonis, supra.


ORDER

Entitlement to nonservice-connected death pension is denied. 

Entitlement to accrued benefits is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim of entitlement to service connection for the cause of the Veteran's death so that she is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

To establish entitlement to service connection for the cause of a Veteran's death, the evidence must show that a disability, either incurred in or aggravated by his military service, or which was proximately due to, the result of, or aggravated by a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).

The Veteran's death certificate reflects that he denied in May 2007 with an immediate cause of death of cardiac laceration and multiple bilateral rib fractures due to, or as a consequence of, motor vehicle-fixed object collision.  It was noted that the Veteran's out of control truck left the road and hit some trees.  An autopsy was performed and the findings were noted to have been considered in determining the cause of death. 

The appellant claims that, in October 1972, the Veteran was sent to boot camp at Parris Island, South Carolina; however, he was sent home in November 1972 and was unable to walk without using crutches.  She reported that he had a club foot that was injured at boot camp and never healed properly.  In this regard, she alleges that, as the Veteran had difficulty standing at attention with both feet straight, his drill instructor became so angry about his right foot that he beat it with the butt of his rifle.  The appellant reported that, after such beating, the Veteran's right foot was swollen the next day and he reported to sick call, where he received a cast. She stated that the Veteran walked with a limp for the rest of his life.  The appellant claims that entitlement to service connection for the cause of the Veteran's death is warranted as his bilateral foot disorder was caused or aggravated during service and ultimately caused his post-service motor vehicle accident that resulted in his death.

The Veteran's service personnel records reflect that, on October 28, 1972, he was a recruit stationed at Parris Island and, on November 29, 1972, he was discharged prior to the completion of recruit training.  It was further reported that he was honorably discharged as unsuitable after 1 month and 3 days of service.  

The Veteran's service treatment records are negative for any treatment in regard to his feet, to include as a result of a beating.  Additionally, while his October 1972 Report of Medical History is legible, his contemporaneous Report of Medical Examination is not.  However, as will be discussed below, records pertaining to the Veteran's November 1972 Medical Board proceedings include a description of the findings at the October 1972 Report of Medical Examination.

In this regard, on November 21, 1972, the Veteran underwent Medical Board proceedings, which reflect that he was an active duty Marine Corps recruit.  It was determined that the Veteran had a condition, diagnosed as bilateral club foot deformity, right greater than left, that existed prior to service and was not aggravated by service, and he was recommended for discharge based on enlisted in error.  

A narrative reflects that the Veteran was initially seen in routine screening physical examination at Parris Island where he complained of a club foot deformity.  Following evaluation, he was referred to the Orthopedic Clinic at the Naval Hospital in Beaufort, South Carolina.  It was noted that the Veteran reported that he had a club foot deformity since birth and, in early childhood, underwent casting procedures and wore braces.  Upon his entrance examination, A Report of Medical History reflects the Veteran's report of foot trouble and the examining physician noted old fracture, asymptomatic.  Such also reflects that a Report of Medical Examination revealed a notation of pes cavus club foot, right greater than left, and the Veteran was provided with an orthopedic consultation.  At such time, the Veteran reported that he had no difficulty with his feet and could do any activities he desired.  With such history, he was considered not disqualified by the orthopedic surgeon, given an L-2 profile, and considered fit for enlistment.  A physical examination conducted at the present time revealed residual bilateral club foot deformity, right greater than left.  The recommendation was separation from the naval service.  The Medical Board further found that the Veteran had a non-acceptable defect.

The Board finds that, based on the evidence record documenting in-service complaints referable to the Veteran's bilateral feet and the appellant's contentions regarding the nature of his fatal accident, a remand is necessary in order to obtain an opinion regarding whether such bilateral foot disorder is related to service and, if so, whether such caused or contributed to the Veteran's death.

The Board further finds that a remand is necessary in order to obtain outstanding records.  In this regard, as indicated previously, the Veteran's death certificate reflects that an autopsy was performed and the findings were noted to have been considered in determining the cause of death.  Therefore, on remand, the Veteran's autopsy report should be obtained.  Additionally, while the appellant was requested to identify any VA or non-VA treatment records pertaining to the Veteran in a February 2011 letter and did not respond, as this claim is being remanded, she should be given another opportunity to do so.  In doing so, the appellant should be specifically requested to identify any pre-service records pertaining to the Veteran's bilateral foot disorder.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be given an opportunity to identify any outstanding VA or non-VA treatment records relevant to pre- and post-service treatment for the Veteran's bilateral foot disorder.  After obtaining any necessary authorization from the appellant, all outstanding records, to specifically include a copy of the Veteran's autopsy report, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the record, the  paperless claims file should be provided to an appropriate medical professional for a medical opinion.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.   

(A)  Based on a review of the record, the examiner should identify all diagnosed bilateral foot disorders. 

(B)  The examiner should indicate whether any diagnosed bilateral foot disorder, to include pes cavus club foot, is considered a congenital defect or disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  If the Veteran's diagnosed bilateral foot disorder is considered a defect, was there additional disability due to disease or injury, to include the alleged beating of the Veteran's right foot, superimposed upon such defect during service?  If so, please identify the additional disability.  

(ii)  If the examiner finds that the Veteran's diagnosed bilateral foot disorder is a disease, was it aggravated beyond the natural progression during his military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

(C)  For pes cavus club foot, if such is not considered to be a congenital defect or disease, the examiner should offer an opinion as to whether such increased in severity during service.

If so, the examiner should indicate whether such increase in severity is clearly and unmistakably due to the natural progress of the condition.

(D)  For all other diagnosed bilateral foot disorders that are not considered to be a congenital defect or disease, the examiner should indicate whether there is clear and unmistakable evidence that the disorder pre-existed service. 

(i)  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that the current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, to include the alleged beating of the Veteran's right foot.

(E)  If the Veteran had a diagnosed bilateral foot disorder found to be caused or aggravated by his military service based on the responses to the aforementioned inquiries, the examiner should offer an opinion as to whether it is at least as likely as not that such bilateral foot disorder caused, or contributed substantially or materially, combined, or aided or lent assistance to the production of his death as a result of his fatal motor vehicle accident in May 2007.
  
In offering any opinion, the examiner should consider the appellant's contentions and statements regarding the Veteran's bilateral foot disorder following service.  Any opinions expressed must be accompanied by a complete rationale.    

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


